 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 1 of 13 PageID: 1



Jaimee Katz Sussner, Esq.
SILLS CUMMIS & GROSS P.C.
One Riverfront Plaza
Newark, New Jersey 07102
Tel.: 973.643.7000
Email: jsussner@sillscummis.com
Attorneys for Plaintiff
  First American Title Insurance Company

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

FIRST AMERICAN TITLE INSURANCE            :
COMPANY,                                  : Civil Action No.____________
                                          :
                  Plaintiff,              :
                                          :
v.                                        :
                                          :              COMPLAINT FOR
BANK OF AMERICA, N.A., successor-by-      :        DECLARATORY JUDGMENT
merger to BAC HOME LOANS SERVICING, LP    :
f/k/a COUNTRYWIDE HOME LOANS              :
SERVICING, LP, successor-by-assignment to :
MLD MORTGAGE INC. d/b/a THE MONEY         :
STORE,                                    :
                                          :
                  Defendant.              :
                                          :

              Plaintiff First American Title Insurance Company (“First American” or

“Plaintiff”), by and through its attorneys, Sills Cummis & Gross P.C., alleges and states as

follows:

                                     Nature of this Action

              1.      This action arises under the Declaratory Judgment Act, 28 U.S.C. §§2201

and 2202.

              2.      The real property that is the subject of this action consists of a residence

located at 49 Ridgedale Avenue, Morristown, New Jersey (the “Property”) that, until 2016, had

been owned by Mark S. Csantaveri (“Csantaveri”). In or around the time that his title was lost to
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 2 of 13 PageID: 2



foreclosure, Csantaveri pled guilty to one charge of conspiracy to commit bank fraud that

involved no less than seven fraudulent real estate transactions between 2006 and 2012 and

resulted in losses to mortgage lenders totaling $2,560,688.97. The subject transaction is believed

to be among them.

               3.     Csantaveri purchased the Property for $475,000 by Deed dated December

15, 2008 and recorded on March 4, 2009. Shortly thereafter, Csantaveri is believed to have

requested and received new mortgage financing in the amount of $466,033 from Security

Atlantic Mortgage Co. (“Security Atlantic”) that was secured by a mortgage in that amount,

dated June 23, 2009, and recorded on August 19, 2009 (the “Security Atlantic Mortgage”).

Csantaveri ostensibly refinanced again on November 4, 2009, this time with a loan from MLD

Mortgage Inc. d/b/a The Money Store (“MLD”), in the amount of $474,188. It was later

discovered that Csantaveri and the lawyer claiming to be his closing attorney, Shane Charles De

Leon, Esq. (“De Leon”), falsified certain closing documents to reflect that $470,347.51 had been

paid to Security Atlantic to discharge its mortgage when no such payment was made. De Leon

was disbarred by the New Jersey Supreme Court on February 25, 2015, and by the United States

District Court for the District of New Jersey on July 1, 2015.

               4.     De Leon represented to MLD that he would serve as the settlement agent

for its loan transaction and, as such, received and agreed to honor exhaustive closing instructions

that MLD provided to him. First American’s only involvement with this transaction was its

agent’s issuance of a title insurance commitment on its behalf to MLD for an ALTA loan policy,

Commitment No. PTS-60, dated October 12, 2009 and amended on November 3, 2009 (the

“Commitment”). Schedule B-I of the Commitment alerted MLD that the Security Atlantic

Mortgage was required to be cancelled as a condition to the issuance of a loan policy. This was




                                                 2
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 3 of 13 PageID: 3



not done within 180 days of the Commitment Date. As a result, the Commitment expired by its

own terms and a policy was not issued.

               5.     More than four years later, Bank of America, N.A., successor-by-merger

to BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP, successor-by-

assignment to MLD (“BOA”), interposed a claim to First American, by letter dated January 20,

2014, in which it identified the Security Atlantic Mortgage and a Federal tax lien as “issues” for

which coverage was sought under a policy that it mistakenly believed it had received. After

initially directing it to proceed with a foreclosure action, First American denied the claim on the

basis that (i) the Commitment expired without satisfaction of the closing requirements that would

have entitled MLD to receive a policy, (ii) MLD was unable to demonstrate that it funded its

loan through De Leon, and (iii) a closing services letter was not issued for De Leon, in any event.

               6.     Determined to engineer a basis for coverage, in November 2016, BOA

redirected its efforts to a different department within First American to request a “replacement”

policy utilizing an administrative mechanism that First American offers for misplaced policies.

The individual that received the request mistakenly honored it and, in 2016, First American

issued a “replacement” ALTA Loan Policy (6-17-06) to MLD, Policy No. PPPTS60, with an

effective date retroactive to February 22, 2010, that did not address or except the Security

Atlantic Mortgage (the “Policy”).

               7.     BOA was not entitled to receive, and should not have received, the Policy.

Even if BOA could establish a basis to receive a policy, any such policy should have excepted

from coverage loss or damage arising from the Security Atlantic Mortgage that MLD and its

putative settlement agent failed to cancel. A declaration should therefore be entered rescinding

the Policy, or, at a minimum, reforming it to except from coverage any loss or damage




                                                3
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 4 of 13 PageID: 4



attributable to the Security Atlantic Mortgage. Because BOA’s claim would not be covered in

either event, a declaration should also be entered that BOA is not entitled to indemnification

under the Policy for any loss attributable to the Security Atlantic Mortgage.

                                            The Parties

                8.      Plaintiff First American is a title insurance company organized under the

laws of the State of Nebraska with a principal place of business located at 1 First American Way,

Santa Ana, California. First American is a citizen of Nebraska and California pursuant to 28

U.S.C. § 1332(c).

                9.      Defendant BOA is a bank organized under the laws of the State of

Delaware with a principal place of business located at 100 North Tyron Street, Charlotte, North

Carolina. BOA is a citizen of Delaware and North Carolina pursuant to 28 U.S.C. § 1332(c).

                                     Jurisdiction and Venue

                10.     Diversity jurisdiction exists in this Court under 28 U.S.C. § 1332, in that

complete diversity exists between the parties and the amount in controversy exceeds $75,000.

                11.     Venue is proper in this District under 28 U.S.C. § 1391 because certain

events that gave rise to this Complaint took place in this District, and the subject real property is

located in this District.

                                           Background

                12.     By Deed dated December 15, 2008, and recorded on March 4, 2009,

Csantaveri purchased the Property for $475,000. The Deed reflects that De Leon represented

Csantaveri in connection with his purchase, served as the settlement agent for that transaction

and prepared the Deed with which title was conveyed.

                13.     Six months later, Csantaveri is believed to have requested and received

new mortgage financing from Security Atlantic in the amount of $466,033 on June 23, 2009. The


                                                 4
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 5 of 13 PageID: 5



Deed again reflects that De Leon served as the settlement agent for the transaction, closed the

loan and recorded the Security Atlantic Mortgage.

               14.     Upon information and belief, on or about November 4, 2009, Csantaveri

sought and received a new mortgage loan from MLD in the amount of $477,188. As before, the

Deed and surrounding closing documents reflect that De Leon served as the settlement agent for

the transaction, closed the loan and recorded the mortgage that Csantaveri and his wife executed

in that amount, dated November 4, 2009, and recorded on February 22, 2010 (the “BOA

Mortgage”).

               15.     Before the loan was scheduled to close, MLD issued exhaustive closing

instructions to De Leon, in his capacity as the putative settlement agent, which he signed and

agreed to honor. Among other things, MLD’s closing instructions required De Leon to: (i) obtain

a closing services letter in favor of MLD in advance of the closing, (ii) obtain all deeds and

releases necessary to clear title, (iii) warrant that “all instructions have been complied with, that

all liens have been paid in full, and releases have been or will be secured,” (iv) prepare a HUD-1

settlement statement that accurately reflects all receipts, payees and disbursements, and (v)

obtain an ALTA loan policy in favor of MLD, with endorsements, within two weeks after the

closing. De Leon did none of things.

               16.     MLD’s only interaction with First American or its agent, Preferred Title

Services, LLC (“Preferred”), was its request for the issuance of the Commitment, which it

received by letter dated October 23, 2009. The Commitment explicitly provided that “[i]f the

Requirements shown in this Commitment have not been met within 180 days after the

Commitment Date, our obligation under this Commitment will end.”




                                                 5
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 6 of 13 PageID: 6



               17.    Schedule B-I of the Commitment contained the requirements that “must be

met” for a title policy to issue. Among other things, Paragraph 4 of Schedule B-I of the

Commitment required the Security Atlantic Mortgage to be cancelled as follows:

               4. CANCELLATION of MORTGAGE: made by Mark Csantaveri and
               Alexandra Csantaveri, TO Security Atlantic Mortgage, Inc., Dated June
               23, 2009, Recorded August 19, 2009 in Mortgage Book 21376, Page 257,
               securing the sum of $466,033.00.

               18.    The HUD-1 settlement statement reflects that the loan closing occurred at

De Leon’s office in Morristown, New Jersey on November 4, 2009. Neither First American nor

Preferred was asked to attend, to provide closing services or to oversee any aspect of the

transaction.

               19.    Upon information and belief, De Leon prepared the HUD-1 settlement

statement and provided it to MLD. Line 110 reflected a “Security Atlantic Payoff” in the amount

of $470,347.51, which De Leon certified to be “a true and accurate statement… to the best of my

knowledge and belief.” Despite this, there is no evidence that MLD transmitted the loan proceeds

to De Leon, or that De Leon transmitted any funds to Security Atlantic. Ultimately, the Security

Atlantic Mortgage was not satisfied or cancelled as required by the Commitment.

               20.    By Assignment of Mortgage dated September 10, 2011, and recorded on

September 15, 2011, the BOA Mortgage, together with the indebtedness that it was pledged to

secure, were assigned to BOA. By virtue of that assignment, BOA became the successor to MLD

and the holder of the BOA loan and Mortgage.

               21.    Csantaveri is alleged to have defaulted under the BOA loan, resulting in

its commencement of a foreclosure action. It was then that BOA discovered that the Security

Atlantic Mortgage remained of record, and that a Federal tax lien (that is now moot) had

apparently not been addressed, either. Consequently, BOA served a notice of claim upon First



                                               6
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 7 of 13 PageID: 7



American, dated January 20, 2014, in which it asserted an entitlement to indemnification under a

title policy that was never issued.

               22.     By letter dated February 25, 2015, First American advised BOA that it

would obtain a satisfaction, cancellation or release of the Security Atlantic Mortgage, and that

BOA should proceed with its foreclosure action. When First American’s efforts proved

unsuccessful, it further advised, by letter dated June 8, 2015, that it would indemnify BOA, or

insure a post foreclosure purchaser of the Property from BOA, subject to the terms and

provisions of any policy.

               23.     By email dated September 15, 2016, BOA advised (through its servicer)

that Security Atlantic had completed a foreclosure action of its own, and that a sheriff’s sale was

imminent. The sheriff’s sale was conducted shortly thereafter, extinguishing the BOA Mortgage

and transferring title to the Property to the foreclosing mortgagee by Sheriff’s Deed dated

December 1, 2016, and recorded on March 1, 2017.

               24.     By letter dated September 21, 2016, and on numerous occasions

thereafter, First American requested that BOA provide information relevant to the amount and

basis for its claim. BOA, through its servicer, eventually conceded that it was unable to provide

proof that it funded the loan through De Leon, or that a closing services letter had been issued for

De Leon.

               25.     Cognizant that a claim under a non-existent policy would be denied, BOA

attempted to engineer a basis for its claim in November 2016 by requesting, through a

department unrelated to the Claims Center with which it had been communicating, that First

American issue a “replacement” policy utilizing an administrative mechanism that First




                                                 7
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 8 of 13 PageID: 8



American offers for misplaced policies. The request was mistakenly honored and, in 2016, First

American issued the Policy without addressing or excepting the Security Atlantic Mortgage.

                 26.   By letter dated March 8, 2017, First American denied BOA’s claim on the

basis that: (i) the Commitment expired 180 days after the Commitment Date due to BOA’s

failure to cancel the Security Atlantic Mortgage, as required by Paragraph 4 of Schedule B-I of

the Commitment, (ii) BOA did not possess a closing services letter for De Leon’s conduct in

connection with the closing, and (iii) BOA did not possess proof that it, or its predecessor,

transmitted funds to De Leon that were allegedly mishandled.

                 27.   BOA was aware that it was ineligible to receive an ALTA loan policy of

title insurance at the time that it requested a “replacement” policy in November 2016 due to,

among other things, the expiration of the Commitment on April 21, 2010.

                 28.   First American issued the Policy due to mistake or inadvertence, and will

be materially prejudiced if the Policy is not rescinded.

                 29.   Even if BOA could demonstrate a basis to receive a loan policy of title

insurance for the BOA Mortgage, any policy issued should have contained an exception to

coverage for any loss or damage alleged to arise from the Security Atlantic Mortgage that was

not cancelled.

                 30.   Because coverage is unavailable to BOA for the Security Atlantic

Mortgage regardless of whether the Policy is rescinded or reformed, BOA is not entitled to

indemnification under the Policy for loss or damage arising therefrom.




                                                 8
 Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 9 of 13 PageID: 9



                                           COUNT I
                                      (Rescission of Policy)

               31.     First American repeats and realleges the allegations set forth in the

foregoing paragraphs above as if fully set forth herein.

               32.     The Commitment provides that “If the Requirements shown in this

Commitment have not been met within 180 days after the Commitment Date, our obligation

under this Commitment will end.”

               33.     MLD failed to cancel the Security Atlantic Mortgage within 180 days after

the Commitment Date as required in Paragraph 4 of Schedule B-I of the Commitment.

               34.     MLD became ineligible for the issuance of a title policy on April 21, 2010

as a result of its failure to comply with the requirement that it cancel the Security Atlantic

Mortgage by that date.

               35.     Cognizant that the Commitment had expired, and that it was not entitled to

receive a title policy, BOA sought to procure a title policy from First American by

mischaracterizing its request as an application for a “replacement” policy that was materially

incorrect and misleading when made.

               36.     The Policy was issued by First American in error.

               37.     Rescission of the Policy will restore the parties to their pre-policy

positions without prejudice to either of them or to innocent third parties.

               38.     Rescission of the Policy is warranted by the equities of this matter.

               WHEREFORE, First American demands judgment in its favor, and against BOA,

as follows:

               a.      Declaring and adjudging that the Policy is rescinded, nunc pro tunc, and is

void and unenforceable in all respects;



                                                 9
Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 10 of 13 PageID: 10



               b.      Declaring and adjudging that First American is not liable for, or obligated

to, indemnify BOA under the Policy;

               c.      Granting First American legal fees and costs of suit; and

               d.      Granting First American such other and further relief as the Court may

deem equitable and just.

                                           Count II
                                     (Reformation of Policy)

               39.     First American repeats and realleges the allegations set forth in the

foregoing paragraphs above as if fully set forth herein.

               40.     In the event that the Court finds that BOA is entitled to the issuance of a

title policy, any such policy should except from coverage loss or damage arising from the

Security Atlantic Mortgage that was not cancelled within 180 days of the Commitment Date, as

required by the Commitment.

               41.     Through error or inadvertence, Schedule B-I of the Policy does not

address or except coverage for the Security Atlantic Mortgage.

               42.     BOA is not entitled to coverage for the Security Atlantic Mortgage that

was not cancelled as required by the Commitment.

               43.     The Policy should be reformed, nunc pro tunc, to include a new paragraph

on Schedule B-I that recites that the Policy does not insure against loss or damage, and that First

American will not pay any costs, attorneys’ fees, or expenses, that may arise by reason of the

Security Atlantic Mortgage.

               44.     Reformation of the Policy is warranted by the equities of this matter.

                WHEREFORE, First American demands judgment in its favor, and against BOA,

as follows:



                                                10
Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 11 of 13 PageID: 11



                a.      Declaring and adjudging that the Policy is reformed, nunc pro tunc, to

include a new paragraph on Schedule B-I that recites that the Policy does not insure against loss

or damage, and that First American will not pay any costs, attorneys’ fees, or expenses, that may

arise by reason of the Security Atlantic Mortgage;

                b.      Declaring and adjudging that First American is not liable for, or obligated

to, indemnify BOA under the Policy;

                c.      Granting First American legal fees and costs of suit; and

                d.      Granting First American such other and further relief as the Court may

deem equitable and just.

                                              COUNT III
                                        (Declaratory Judgment)

                45.     First American repeats and realleges the allegations set forth in the

foregoing paragraphs above as if fully set forth herein.

                46.     The Policy was erroneously issued, as well as erroneously drafted, insofar

as it fails to except from coverage loss or damage attributable to the Security Atlantic Mortgage

that was not cancelled as required by Paragraph 4 of Schedule B-I of the Commitment.

                47.     The failure to cancel the Security Atlantic Mortgage within 180 days of

the Commitment Date precludes any claim for coverage under the Commitment and Policy that

were issued.

                48.     There presently exists an actual controversy between First American and

BOA concerning BOA’s alleged entitlement to receive a policy, the terms of coverage to which

it would be entitled, and First American’s obligations under the Policy that was inadvertently

issued to BOA, which may be resolved by a declaratory judgment of this Court. Accordingly,

this matter is ripe for adjudication.



                                                 11
Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 12 of 13 PageID: 12



               49.     By reason of the foregoing, a declaratory judgment is both necessary and

proper, pursuant to 28 U.S.C. §2201(a), to set forth and determine the parties’ rights, obligations,

and liabilities, if any, upon rescission or reformation of the Policy.

               WHEREFORE, First American demands judgment in its favor, and against BOA,

as follows:

               a.      Declaring and adjudging that the Policy is rescinded, nunc pro tunc, and is

void and unenforceable in all respects;

               b.      Alternatively, in the event that the Policy is not rescinded, declaring and

adjudging that the Policy is reformed, nunc pro tunc, to reflect on Schedule B-I that it does not

insure against loss or damage, and that First American will not pay any costs, attorneys’ fees, or

expenses, that may arise by reason of the Security Atlantic Mortgage;

               c.      Declaring and adjudging that, in all events, any claim made by, or on

behalf of, BOA that relates to, or results from, the Security Atlantic Mortgage is ineligible for

coverage or indemnification under the Policy;

               d.      Granting First American legal fees and costs of suit; and

               e.      Granting First American such other and further relief as the Court may

deem equitable and just.

                                                    SILLS CUMMIS & GROSS P.C.
                                                    Attorneys for Plaintiff
                                                      First American Title Insurance Company



                                                    By: /s/ Jaimee Katz Sussner                  _
                                                           JAIMEE KATZ SUSSNER

Dated: June 5, 2019




                                                  12
Case 2:19-cv-13422-ES-SCM Document 1 Filed 06/05/19 Page 13 of 13 PageID: 13



                              Local Civil Rule 11.2 Certification

               Pursuant to Local Civil Rule 11.2, the undersigned attorney for Plaintiff certifies

that, to the best of her knowledge, the matter in controversy is not the subject of another action

pending in any United States court or in any arbitration or administrative proceeding.


                                                  SILLS CUMMIS & GROSS P.C.
                                                  Attorneys for Plaintiff
                                                    First American Title Insurance Company



                                                  By: /s/ Jaimee Katz Sussner                  _
                                                             JAIMEE KATZ SUSSNER

Dated: June 5, 2019




                                               13
